Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment received on 03/04/2021.
Amendments of Claims 1 and 17 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 to 6, 10, 12, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fechter (US 2007/0214921) in view of Long (US 2008/0178713) and in the alternative Celestini (US 2007/0131774).
Regarding Claims 1, 4, 5 and 10:
Fechter discloses a drive unit (page 1, paragraph 13, hydraulic torque wrench system 10) for a power operated tool (Figure 1, wrench 14) for the generation of a screw pretensioning force, with 
a pump unit (Figure 1, comprising tank 22, pump 16, motor 18), 
a valve unit (Figure 1, valve 20) arranged on the pump unit with a pressure valve (Page 2, end of paragraph 13, pressure relief valve 24, paragraph 27, if the pressure relief setting of the valve 24 is reached the pump flow is diverted to the pump reservoir 22 instead of the wrench) restricting the pressure and 
a control unit (Figure 2, Page 2, paragraphs 14 and 18, system controller 28 has outputs to the pump motor 18 and to the valve 20, solenoids 60 and 62 to control them) for activating the pump unit, 
characterized by a processing unit with an output unit (Page 2, paragraph 14, keyboard button input device 32, that also has an LCD display) wherein the processing unit is designed for the output of the 
Fechter also discloses that the output unit is designed to control and/or regulate the pressure valve and/or pressure setting valve and to check and/or to make corrections automatically to the output of the value to be set on the pressure valve (Page 2, paragraph 19, the display/input unit 32 incorporates buttons which allow the operator to perform tasks such as entering pressure or torque set points, that can surely be considered controlling or regulating the pressure valve to check or make corrections, also, paragraph 36, Another feature is that the controller could store pre-programmed torque wrench types. This would allow an operator to select from a variety of existing torque wrench models that have torque-to-pressure conversion factors programmed into the system controller. In doing so, the operator could set the tightening (loosening) torque set point to a specific torque value without having to manually look up the conversion value or pressure equivalent, that surely can be considered to control and/or regulate the pressure valve and/or pressure setting valve and to check and/or to make corrections automatically to the output of the value to be set on the pressure valve to prevent misadjustment of the pressure valve  by an operating personnel and thus a defective screw connection.
Fechter does not disclose a data capturing unit to determine screw connection process parameters or a position capturing unit or that the control unit has a sensing unit which determines when the tool is available to tighten and/or loosen the screw connection thereby rendering the valve unit activatable, also does not disclose wherein the data capturing unit captures screw connection processing parameters without requiring input from an operating personnel.
Long teaches a drive unit (page 2, paragraph 18, component assembly station 10) for a power operated  tool that comprises a data capturing unit, a position capturing unit and a sensing unit which determines when the tool is available to tighten and/or loosen the screw connection (Figure 1, scanners 50 and 54, that can be a wireless RFID or barcode scanners, page 3, paragraph 27, to read the component data storage device 26 for each different mating hole 16 and fastener data storage device 48, both devices contain what can be considered screw connection process parameters and position data, the scanners and data storage device 26 operate as a data capturing unit and a position capturing unit) that transmit the received data to a controller to set the proper torque settings of the tool according to the fastener and the parts to be joined, (Page 4, paragraphs 40 and 41, Upon receiving data from scanners 50 and 54, controller 22 may verify that fastener 12 is positioned at the correct mating hole 16 and is the next fastener 12 to be tightened in the tightening sequence, If controller 22 determines that either fastener 12 is positioned at an incorrect mating hole 16 or that fastener 12 is not the next fastener 12 to be tightened in the tightening sequence, then controller 22 may signal an error and the operator will reposition to the correct position; if controller 22 verifies that both the correct fastener 12 is positioned at mating hole 16 and that fastener 12 is the next fastener to be tightened in the sequence, then controller 22 may activate tightening tool 14); the fact that the controller activates the tool only after being positioned in front of the appropriate fastener will make the sensing unit of the controller to be considered a “safety mechanism” that prevents activation of the tool if it is not positioned on the right position that is the same criteria used on paragraph 27 of the specification for the safety mechanism, which helps to prevent injury to the operating personnel.  
Note that in the specification, paragraphs 11 and 16 the limitation “the data capturing unit captures screw connection processing parameters without requiring input from an operating personnel” is accomplished by including RFID or barcode readers to the data capture unit, same as indicated by Long on paragraph 27 (a scanner 50 may be used to read data contained in component data storage device 26 and fastener data storage device 48, and may be any device capable of reading the data, such as, for example, an RFID or barcode scanner), so it can be concluded that Long teaches that the data capturing unit of Long (scanners 50 and 54) capture screw connection processing parameters without requiring input from an operating personnel.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Fechter the teachings of Long and use a data capturing unit connected with the processing unit so the processing unit can determine the value to be set on the pressure valve based on screw connection process parameters and set the proper torque settings of the tool according to the fastener and the parts to be joined; also to operate the tool only when the being positioned in front of the appropriate fastener, that can be considered a safety mechanism; the data capturing unit can be a RFID as also taught by Fechter.

As discussed above, the modified invention of Fechter discloses the claimed invention as recited, in particular that the screw connection process parameters are determined with a data capturing unit.
The modified invention of Fechter does not specifically disclose that the screw connection process parameters are determined from a power operated tool, a screw connection instance and a screw connection equipment.
Long teaches that the screw connection process parameters are determined from, a power operated tool (Page 2, paragraph 21, angle sensor 34 on tool 14 to determine the angle through which fastener 12 has been rotated; also an additional scanner 54 may be included in interface device 46; additional scanner 54 may be similar to scanner 50 and may read data from fastener data storage device 48 while tightening tool 14 is engaged with or near head portion 40 of fastener 12), a screw connection equipment (Figure 1, fastener data storage device 48 on each fastener) and screw connection instance (Figure 1, fastener data storage device 26 by each mating hole over component 20 ) to guarantee that the right fastener is placed on each mating hole and set them at the adequate torque and setting sequence. 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Fechter the teachings of Long and determine the screw connection process parameters from a power operated tool, a screw connection instance and a screw connection equipment to guarantee that the right fastener is placed on each mating hole and set them at the adequate torque and setting sequence. 

In general the purpose of a computerized control unit is basically to make a process happen in an adequate way and avoid defects by using erroneous parameters so the examiner considers that the modified invention of Fechter discloses to prevent misadjustment of the pressure valve by an operating personnel and thus a defective screw connection by capturing with the scanner the tightening data for each individual screw connection with the scanners as mentioned just above.

The modified invention of Fechter discloses that the screw connection process parameters are determined from an operating personnel since the operator can carry the scanner 50 on the hand as part of a glove and to prevent misadjustment of the pressure valve by an operating personnel and thus a defective screw connection; but in case this is disputed the following reference can be considered. 
Celestini teaches including a System and method for verifying identity during data entry with a barcode scanner using a portable scanner that includes a fingerprint reader to obtain an identity of the user and then associates the identity of the user with barcodes scanned by the barcode scanner. The system may activate an alarm if the identity of the operator is not an authorized user and prevent the user to enter data.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Fechter the teachings of Celestini and include on the data capturing units a fingerprint scanner to obtain an identity of the operator, associates the identity of the user with the fasteners tightened and activate an alarm if the identity of the operator is not an authorized user to prevent misadjustment of the pressure valve by non-authorized operating personnel and thus a defective screw connection.

Regarding claims 2 and 3: Fechter discloses that the processing unit is designed for connection with a storage unit directly or wirelessly (Page 1, paragraph 8, the system can store information correlating pressures with torques for the wrench being used; and the system controller can be provided with a communications port to communicate with an external computer, either directly or over a network, a network can be a wireless network). 




Regarding Claim 6:
Fechter discloses that the pressure valve is designed as a pressure setting valve restricting the torque pressure (Page, paragraph 27, Valve 24 is a pressure relief valve that when the pressure on the line reaches the setting the pump flow is directed to the pump reservoir 22).

Regarding Claim 12:
As discussed above, the modified invention of Fechter discloses the claimed invention as recited.
The modified invention of Fechter does not disclose that the valve unit is activatable by the data capturing device.
Long teaches using scanners 50 and 54 to read information from component data storage devices 26 and fastener data storage device 48, and that that once controller 22 verifies that both the correct fastener 12 is positioned at mating hole 16 and that fastener 12 is the next fastener to be tightened in the sequence, then controller 22 may activate the tightening tool (Page 4, paragraphs 37 to 41, the combination of the scanners, data storage devices and control software provide the information to activate the tool if it is in the right position).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Fechter the teachings of Long and make the valve unit activatable to operate the tightening tool only after the scanners have provided the information to the control unit that the correct fasteners are placed on each mating hole.

Regarding Claim 13:
Fechter discloses that the fasteners are tightened to the desired torque, the pretensioning force can be calculated dividing the torque by the radius of the fastener. 

Regarding Claim 17:
Fechter discloses a drive unit (page 1, paragraph 13, hydraulic torque wrench system 10) for a power operated tool (Figure 1, wrench 14) for the generation of a screw pretensioning force, with a pump unit (Figure 1, comprising tank 22, pump 16, motor 18), a valve unit (Figure 1, valve 20) arranged on 
Fechter also discloses that the output unit is designed to control and/or regulate the pressure valve and/or pressure setting valve and to check and/or to make corrections to the output of the value to be set on the pressure valve (Page 2, paragraph 19, the display/input unit 32 incorporates buttons which allow the operator to perform tasks such as entering pressure or torque set points, that can surely be considered controlling or regulating the pressure valve to check or make corrections also, paragraph 36, Another feature is that the controller could store pre-programmed torque wrench types. This would allow an operator to select from a variety of existing torque wrench models that have torque-to-pressure conversion factors programmed into the system controller. In doing so, the operator could set the tightening (loosening) torque set point to a specific torque value without having to manually look up the conversion value or pressure equivalent, that surely can be considered to control and/or regulate the pressure valve and/or pressure setting valve and to check and/or to make corrections automatically to the output of the value to be set on the pressure valve to prevent misadjustment of the pressure valve  by an operating personnel and thus a defective screw connection.
Fechter does not disclose acquiring by means of a data capturing unit screw connection process parameters from an operating personnel, a power operated tool, a screw connection instance and screw connection equipment, transmitting the parameters to a processing unit of a control unit of a drive unit, processing the parameters with data saved on a storage unit or determining whether the tool is available to tighten and/or loosen the screw connection; also does not disclose wherein the data capturing unit captures screw connection processing parameters without requiring input from an operating personnel.
Long teaches using scanners (Figure 1, scanner 50, placed on a glove in the hand of the operator or as a portable scanner and scanner 54 placed in the tool 28) to read information from a screw connection instance (Figure 1, component data storage devices 26)  and screw connection safety mechanism” that prevents activation of the tool if it is not positioned on the right position, that is the same criteria used on paragraph 27 of the specification for the safety mechanism, which helps to prevent injury to the operating personnel.
Note that in the specification, paragraphs 11 and 16 the limitation “the data capturing unit captures screw connection processing parameters without requiring input from an operating personnel” is accomplished by including RFID or barcode readers to the data capture unit, same as indicated by Long on paragraph 27 (a scanner 50 may be used to read data contained in component data storage device 26 and fastener data storage device 48, and may be any device capable of reading the data, such as, for example, an RFID or barcode scanner), so it can be concluded that Long teaches that the data capturing unit of Long (scanners 50 and 54) capture screw connection processing parameters without requiring input from an operating personnel.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Fechter the teachings of Long and acquire the screw connection process parameters by means of a data capturing units and to process screw connection process parameters to be able to guarantee that all the fasteners are placed on the proper hole and are tightened in the proper sequence and at the proper torque and prevent accidental operation of the tool.

The examiner is of the opinion that the purpose of a computerized control unit is basically to make a process happen in an adequate way and avoid defects by using erroneous parameters so the examiner considers that the modified invention of Fechter discloses to prevent misadjustment of the pressure valve by an operating personnel and thus a defective screw connection by checking with the scanner the tightening data for each individual screw connection with the scanners as mentioned just above.

The modified invention of Fechter discloses that the screw connection process parameters are determined from an operating personnel since the operator can carry the scanner 50 on the hand as part of a glove and to prevent misadjustment of the pressure valve by an operating personnel and thus a defective screw connection; but in case this is disputed the following reference can be considered. 
Celestini teaches including a System and method for verifying identity during data entry with a barcode scanner using a portable scanner that includes a fingerprint reader to obtain an identity of the user and then associates the identity of the user with barcodes scanned by the barcode scanner. The system may activate an alarm if the identity of the operator is not an authorized user and prevent the user to enter data.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Fechter the teachings of Celestini and include on the data capturing units a fingerprint scanner to obtain an identity of the operator, associates the identity of the user with the fasteners tightened and activate an alarm if the identity of the operator is not an authorized user to prevent misadjustment of the pressure valve by non-authorized operating personnel and thus a defective screw connection.

Regarding Claim 18:
Fechter discloses that the fasteners are tightened to the desired torque, the pretensioning force can be calculated dividing the torque by the radius of the fastener.


Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fechter (US 2007/0214921) in view of Long (US 2008/0178713) and in the alternative Celestini (US 2007/0131774) as applied to claim 1 above, and further in view of Bickford (US 4791838).
Regarding Claims 8 and 9:
As discussed above, the modified invention of Fechter discloses the claimed invention as recited.
The modified invention of Fechter does not disclose the output unit of the processing unit comprising a printing apparatus or the processing unit designed for documentation of the realized screw connections.
Bickford teaches an output unit that additional to the display also includes a printer to provide a permanent record of the history of tightening of the fasteners (Column 9, lines 15-17).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Fechter the teachings of Bickford and include a printer in the output unit to provide a permanent record of the history of tightening of the fasteners.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. .
Regarding the amendment of Claims 1 and 17 the Applicant argues that adding the limitation “wherein the data capturing unit (6) captures screw connection processing parameters (9) without requiring input from an operating personnel would make the claims non-obvious since in his opinion neither Long, Fechter nor the other cited documents disclose or render obvious such limitation. 
The Examiner disagrees, on a review of the specification shows that on paragraphs 11 and 16 of the PGPub the limitation “the data capturing unit captures screw connection processing parameters without requiring input from an operating personnel” is accomplished by including RFID or barcode readers to the data capture unit, same as indicated by Long on paragraph 27 (a scanner 50 may be used to read data contained in component data storage device 26 and fastener data storage device 48, and may be any device capable of reading the data, such as, for example, an RFID or barcode scanner), so it can be concluded that Long teaches that the data capturing unit of Long (scanners 50 and 54) capture screw connection processing parameters without requiring input from an operating personnel; so the Examiner concludes that actually the reference Long exactly describes the subject matter of the amendments of Claims 1 and 17.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDUARDO R FERRERO/Examiner, Art Unit 3731               

/ROBERT F LONG/Primary Examiner, Art Unit 3731